June 11, 2012 Mr. Brian McAllister Division of Corporation Finance U.S. Securities & Exchange Commission treet, NE Washington, DC 20549 USA Dear Mr. McAllister: FILE NO. 000-29948 FORM 20-F DATED FEBRUARY 28, 2011 FILED SEPTEMBER 30, 2011 Please find attached filed as correspondence, as agreed with the SEC, a Form 20-F for the period ending February 28, 2011 which addresses the comments raised in the review of your letter dated May 18, 2012. The specific comments relate to items: 1. 15.B 2. 16.F 3. Exhibit 99.1 Yours truly, Wayne Fraser, Interim Chief Financial Officer.
